Citation Nr: 1625662	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  97-20 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to an initial rating in excess of 10 percent for a low back disability prior to February 14, 1994.

2.   Whether the denial of service connection for low back strain by rating decision dated December 16, 1970 was clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Richard Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

The claim of CUE in a December 1970 rating decision arose from an April 2012 rating decision.

Regarding the disability rating claim, the record shows that in a December 2008 decision, the Board of Veterans' Appeals (Board) granted an earlier effective date for service connection for the Veteran's low back disability to December 1989.  (Service connection had been in effect from February 1994 and assigned a 60 percent disability rating.)  In a January 2009 rating decision, the RO assigned a 10 percent evaluation for the period prior to February 1994, which decision was then appealed.  

In November 2011 and December 2015 the Board remanded the case to the RO for further development and adjudicative action.

In March 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.   From December 8, 1989 to February 14, 1994, the Veteran's service-connected low back disability was manifested by sciatic neuropathy with characteristic pain, muscle spasms, and moderate recurring attacks.  There is no evidence of severe recurring attacks with intermittent relief or additional functional limitations that more closely approximate the next higher rating. 

2.   In a December 1970 rating decision, the RO denied entitlement to service connection for a low back strain; the Veteran did not appeal that decision.  

3.   The December 1970 rating decision that denied entitlement to service connection for low back strain was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  


CONCLUSIONS OF LAW

1.   The criteria for an evaluation of 20 percent, and not higher, for a lumbar spine disability have been met from December 8, 1989 to February 14, 1994.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.72, Diagnostic Code 5293 (1989).

2.   The December 1970 rating decision that denied entitlement to service connection for low back strain was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the claim for an increased evaluation, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  The Veteran's claims are purely historical at this point, a claim of CUE in a 1970 rating decision and a claim for an increased rating between 1989 and 1994.  Thus, an examination of the Veteran's current disability level would not be relevant to the Veteran's claims and is not required.

Furthermore, the Board notes that, as a matter of law, the Veteran's Claim Assistance Act (VCAA) is not applicable to the claim that a 1970 rating decision contained CUE.  Indeed, the Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302   (2001) (holding VCAA does not apply to RO CUE claims). 

The agency of original jurisdiction (AOJ) substantially complied with the December 2015 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

I.  Increased Rating

The Veteran seeks a rating in excess of ten percent for the service-connected low back disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243).  VA may apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change. VAOPGCPREC 3-00 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Veteran's service-connected low back disability is rated under Diagnostic Code (DC) 5293-5243. 38 C.F.R. § 4.71a.  DC 5293 represents the code for rating intervertebral disc syndrome prior to 2002, which is when VA changed the rating criteria for evaluating disabilities of the lumbar spine. See 67 Fed. Reg. 54345 -01 (Aug. 22, 2002).  DC 5243 represents the current code for rating intervertebral disc syndrome. 38 C.F.R. § 4.71a.  Because the Veteran is asserting entitlement to an increased rating between 1989 and 1994, VA must apply the prior regulation, namely DC 5293.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes in effect prior to the 2003 change in regulations.

DC 5292 as applicable between 1989 and 1994 evaluates the severity of limitation of lumbar spine motion.  It provides a 10 percent evaluation for slight limitation of lumbar spine motion, a 20 percent evaluation for moderate limitation of motion and a 40 percent evaluation for severe limitation of motion.

DC 5293 as applicable between 1989 and 1994 evaluates intervertebral disc syndrome.  Intervertebral disc syndrome was evaluated as follows: Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, 60 percent; severe; recurring attacks, with intermittent relief, 40 percent; moderate; recurring attacks, 20 percent; mild, 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1989).

DC 5295 as applicable between 1989 and 1994 provided for a 10 percent rating for characteristic pain on motion.  A 20 percent rating was warranted where there was evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The maximum rating of 40 percent was warranted where the symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, DC 5295 (1989).

Based on the evidence of record, the Board finds that a rating of 20 percent, but no higher, is warranted between December 8, 1989 and February 14, 1994.  

The treatment notes reflect consistent complaints of lower back pain throughout this period.  For instance, imaging from March 1989, before the period of the Veteran's claim, reflected mild degenerative changes of the cervical spine but no significant abnormalities of the lumbar spine.  The Veteran continued to complain of back pain throughout 1989, as evidenced by a September 1989 treatment note.  The Veteran received treatment in January 1990, but this treatment centered on neck pain and cervical spine pain.  In May of 1990 the Veteran returned to his doctors with increasing lower back pain and his doctors noted the presence of osteo-arthritis and instructed him to return to care as necessary.  The Veteran was continuously prescribed Lorcet plus during this period.  October 1990 treatment notes indicate that the Veteran was in a September 1990 motor vehicle accident that exacerbated his chronic back pain.  

In March 1991, the Veteran's providers noted chronic degenerative joint disease with neck and back pain.  A treatment note from May 1991 records that the Veteran was evaluated for three weeks by a chiropractor who noted improvement and recorded that the Veteran requested additional chiropractic treatment because it lead to some relief.  The Veteran requested additional treatment by chiropractor in June 1991 and February 1992 as well.  The Veteran complained of low back pain in April 1993 and February 1994.  

Although not within the period of the Veteran's claim, subsequent treatment notes are informative when considering the severity of the Veteran's back pain.  For instance, September 1994 treatment notes record lumbar pain with some radiation to the Veteran's legs.  However, October 1994 treatment notes record no definite radiculopathy or motor or sensory deficit.  Imaging from October 1995 showed no fracture or spondylolisthesis and intact pedicles in the lumbar spine.  The Veteran's back was evaluated in May 1995.  That examination report notes that the Veteran had a cane but arose easily from sitting to standing and from standing back to sitting without significant use of the cane, his gait was without abnormality, he easily bore weight on either leg, his lumbar spine was symmetrical, and palpation of the muscles revealed no spasm or obvious trigger points.  The doctor also noted that the Veteran said he was unable to flex his lumbar spine but returned from a deep knee bend with his lumbar spine in a 90 degree flexed position without evidence of discomfort or pain.  

During this period, the Veteran testified at the hearing that he was dragging his legs and using a cane, his pain was 15 on a 1 to 10 scale, he was having spasms in his lumbar area, he had to use a donut hole to sit on a chair, he had radiating pain, and he had episodes of falling.  The Veteran acknowledged that he worked for the City of Birmingham during the relevant period installing traffic engineering equipment, including poles, metal wire, and jackhammering.  The Veteran explained that he missed a lot of work during this period because of his back. 

The objective evidence of the Veteran's low back disability during this period is consistent with no more than a 20 percent rating.  The treatment notes indicate recurring complaints of pain in the Veteran's low back, but not severe recurring attacks with intermittent relief.  Imaging from March 1989 and October 1995 does not reflect objective evidence of degenerative changes or deterioration in the Veteran's lumbar spine.  The treatment notes indicate that the Veteran took Lorcet during this period and saw a chiropractor, but there is no objective evidence of severe limitation of motion.  The Veteran acknowledged that he was working in a physically demanding job at this time.  The Veteran testified that he had to take time off work once a month.  However, this testimony is not necessarily consistent with a 40 percent rating as that criteria requires only intermittent relief and the Veteran's testimony instead suggests intermittent deterioration.  Further, the examination from after the period in question in May 1995 noted that the Veteran had a cane but arose easily from sitting to standing and from standing back to sitting without significant use of the cane, his gait was without abnormality, he easily bore weight on either leg, his lumbar spine was symmetrical, and palpation of the muscles revealed no spasm or obvious trigger points.

To the extent that the Veteran's March 2016 recollections of his condition between December 8, 1989 and February 14, 1994 conflict with the treatment notes, imaging, and examinations during and around that period, the Board finds those contemporaneous treatment notes, imaging, and examinations to be more persuasive than testimony offered approximately two decades later.

The Veteran submitted a note from a doctor who has treated the Veteran for degenerative arthritis since 1989.  The doctor stated that the Veteran had a pain and disability rating of 25 percent in December 1989.  The Board finds this opinion of little probative value, however, as it does not appear to be related in any way to the VA rating criteria, nor is there any explanation as to the specific limitations or symptoms that the doctor considered in arriving at this evaluation. 

The Board also notes that a higher rating under another Diagnostic Criteria is not appropriate.  Diagnostic Code 5292 requires severe limitation of motion of the Veteran's spine for a 40 percent rating, but the treatment notes do not record limitations of this severity and the May 1995 examination did not reflect severe limitation of motion.  Diagnostic Code 5295 requires listing of the whole spine to the opposite side, marked limitation of motion in the standing position, narrowing or irregularity of joint space, or some symptoms and abnormal mobility.  The objective imaging does not support assignment of this code and the most contemporaneous examination in May 1995 did not show listing of spine, abnormal mobility, or marked limitation of motion.  Diagnostic Codes 5286 and 5289 are not applicable because the evidence does not show ankylosis of the Veteran's lumbar spine. 

In light of the foregoing, the criteria for the assignment of a 20 percent rating, but no higher, are more nearly approximated.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected low back disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran had moderate recurring attacks.  The criteria for the evaluation of the Veteran's low back disability specifically contemplate more pronounced limitation or only intermittent relief.  Therefore, it cannot be said that the criteria under which this disability is evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For the period at issue, however, service connection was not in effect for any disability other than the service-connected spine disorder.

In short, there is nothing in the record to indicate that the Veteran's low back disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

II. CUE Claim

RO decisions that are final and binding are accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995). Revision based on CUE is an exception to the rule of finality; when the evidence establishes CUE in final RO or Board decisions, it is grounds to reverse or revise decisions by the Secretary.  See 38 U.S.C. §§ 5109A, 7111; DiCarlo v. Nicholson, 20 Vet. App. 52, 54-58 (2006); 38 C.F.R. §§ 3.105(a), 20.1400-1411 (2015).  CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

CUE is established when all the following conditions have been met: (1) Either the correct facts were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the alleged error is "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated"; and (3) the error "manifestly changed the outcome" of the prior decision.  King v. Shinseki, 26 Vet. App. 433, 439 (2014) ("A manifest change is not, for example, whether the regional office would have been required to send the medical report back to [the doctor] for clarification, but rather that [the appellant] undoubtedly would have been granted a disability rating greater than 10% for his [disability]."); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting the "manifestly changed outcome" standard). 

A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).  Questions of adequacy of development of the record, or adequacy of the VA medical examinations, are not valid bases for CUE in a prior adjudication because those issues relate to evidence not of record at the time of the earlier rating decision. See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996). Moreover, an asserted failure to evaluate and interpret correctly the evidence is not CUE. Id.; see Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Essentially, the Veteran argues that he is entitled to service connection for a low back strain because there was CUE in the December 1970 rating decision that denied service connection for a lumbar strain.  The Veteran's representative claimed in the initial August 2010 motion for revision based on CUE that the Veteran was diagnosed with chronic back pain in service as a result of incidents in service and thus could not be denied service connection for a back condition diagnosed in service.  In February 2014, the Veteran's representative pointed to evidence from the service treatment records (STRs) showing chronic low back pain in 1969.  At the hearing, the Veteran testified that he was on a profile limiting his physical duties.  The Veteran's representative pointed out that the examiner at the Veteran's discharge physical said that the Veteran's imaging was essentially negative and that it was necessary to obtain further imaging to exclude spondylolysis.  Further, the Veteran stated that he was never tested in accordance with these recommendations.  The Veteran's representative argued at the hearing that the evidence showed continuous treatment in service for back pain and the failure of the RO to schedule further examination amounts to CUE.  

The Veteran also described how his supervisors forced him to violate his profile, but, significantly, review for CUE in a prior rating decision is limited to the evidence of record at the time of the decision.  See Russell, 3 Vet. App. at 313-14.  The evidence of the Veteran being forced to perform duties inconsistent with his profile was not in evidence at the time of the December 1970 rating decision so this evidence cannot serve as a basis for CUE.  

The evidence of record at the time of the 1970 decision showed that the Veteran was examined in May 1969 pursuant to his separation from service.  The examiner noted the Veteran's low back pain and he was scheduled for an orthopedic consultation, which took place in June 1969.  The orthopedic examiner noted the Veteran's complaints of pain in the lumbar spine and thighs.  On examination, the Veteran's movement of the spine was limited, especially forward flexion, he complained of pain in both legs during straight leg raise testing, and his reflexes were normal.  The orthopedic examiner concluded that the Veteran's imaging was essentially negative, though further imaging might be necessary to exclude spondylolysis.  

The report of an October 1970 VA examination indicates that the examiner found a full range of motion and no muscle spasms in the Veteran's lumbar spine.  A report of imaging from October 1970 showed that the Veteran's vertebral bodies are in good alignment and the vertebral pedicles, transverse processes and spinous processes are intact.  The conclusion of the evaluating doctor was that there was no significant abnormality.  

The December 1970 rating decision notes that the Veteran fell and hurt his back in service, but that imaging taken at the time was negative for fracture.  The decision noted episodes of back pain throughout service without organic findings.  The Veteran had a full range of motion of his lumbar spine with no muscle spasm and full range of motion of his lower extremities with normal reflexes upon examination by the VA in October 1970.  Imaging from the October 1970 examination revealed no significant abnormality in the Veteran's lumbosacral spine.  Based off these findings, the December 1970 rating decision denied the Veteran's claim as there was no low back disability found at the October 1970 examination.  

The Veteran argues that his diagnosis in-service with a back condition and his in-service profile for that condition required the RO to find a service connected back condition.  However, the VA examination conducted in 1970 found no current disability, which was consistent with negative imaging at the time.  Denying service connection when the Veteran does not have a current disability does not amount to CUE.  To the extent the Veteran is arguing that the RO failed to appropriately weigh the in-service evidence of a back injury, this is simply an allegation that the RO improperly weighed and evaluated the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44. 

Finally, any contention that the RO failed to undertake additional development, to include additional testing or examination, is also not a basis for CUE. Cook v. Principi, 318 F. 3d 1334, 1345-47   (Fed. Cir. 2002) (holding that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE).  That is, any failure in fulfilling VA's duty to assist cannot be CUE. See, e.g., 38 C.F.R. § 20.1403(d)(2) (pertaining to Board CUE).

In sum, the Board finds that the correct facts, as known at the time of December 1970 rating decision, were before the RO, and the law extant at the time was correctly applied.  Accordingly, there was no CUE in the December 1970 rating decision based on the Veteran's specific allegations of CUE.



ORDER

An evaluation of 20 percent, and not higher, for a lumbar spine disability from December 8, 1989 to February 14, 1994 is granted, subject to the laws and regulations governing the payment of monetary benefits.

The denial of service connection for low back strain by rating decision dated December 16, 1970 was not clear and unmistakable error (CUE).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


